     Case 2:19-cv-02108-GMN-BNW Document 3 Filed 12/02/20 Page 1 of 11



1                               UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3      EVAN EUGENE MOORE,                              Case No. 2:19-cv-02108-GMN-BNW

4                                     Plaintiff,               SCREENING ORDER
              v.
5
       JERRY HOWELL, et al.,
6
                                  Defendants.
7

8

9            Plaintiff, who is incarcerated in the custody of the Nevada Department of

10    Corrections (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. §

11    1983, and has filed an application to proceed in forma pauperis and a motion for

12    appointment of counsel. (ECF Nos. 1, 1-1, 1-3.) The matter of the filing fee will be

13    temporarily deferred. The Court now screens Plaintiff’s civil rights complaint under 28

14    U.S.C. § 1915A and addresses Plaintiff’s motion.

15    I.     SCREENING STANDARD

16           Federal courts must conduct a preliminary screening in any case in which an

17    incarcerated person seeks redress from a governmental entity or officer or employee of

18    a governmental entity. See 28 U.S.C. § 1915A(a). In its review, the Court must identify

19    any cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a

20    claim upon which relief may be granted, or seek monetary relief from a defendant who is

21    immune from such relief. See id. §§ 1915A(b)(1), (2). Pro se pleadings, however, must

22    be liberally construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

23    1990). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

24    elements: (1) the violation of a right secured by the Constitution or laws of the United

25    States, and (2) that the alleged violation was committed by a person acting under color

26    of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

27           In addition to the screening requirements under § 1915A, pursuant to the Prison

28    Litigation Reform Act (“PLRA”), a federal court must dismiss an incarcerated person’s

                                                   1
     Case 2:19-cv-02108-GMN-BNW Document 3 Filed 12/02/20 Page 2 of 11



1     claim if “the allegation of poverty is untrue” or if the action “is frivolous or malicious, fails

2     to state a claim on which relief may be granted, or seeks monetary relief against a

3     defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). Dismissal of a

4     complaint for failure to state a claim upon which relief can be granted is provided for in

5     Federal Rule of Civil Procedure 12(b)(6), and the court applies the same standard under

6     § 1915 when reviewing the adequacy of a complaint or an amended complaint. When a

7     court dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend

8     the complaint with directions as to curing its deficiencies, unless it is clear from the face

9     of the complaint that the deficiencies could not be cured by amendment. See Cato v.

10    United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

11           Review under Rule 12(b)(6) is essentially a ruling on a question of law. See

12    Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure to

13    state a claim is proper only if it is clear that the plaintiff cannot prove any set of facts in

14    support of the claim that would entitle him or her to relief. See Morley v. Walker, 175 F.3d

15    756, 759 (9th Cir. 1999). In making this determination, the court takes as true all

16    allegations of material fact stated in the complaint, and the court construes them in the

17    light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th

18    Cir. 1996). Allegations of a pro se complainant are held to less stringent standards than

19    formal pleadings drafted by lawyers. See Hughes v. Rowe, 449 U.S. 5, 9 (1980). While

20    the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff

21    must provide more than mere labels and conclusions. See Bell Atl. Corp. v. Twombly,

22    550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is

23    insufficient. See Id.

24           Additionally, a reviewing court should “begin by identifying pleadings [allegations]

25    that, because they are no more than mere conclusions, are not entitled to the assumption

26    of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can provide

27    the framework of a complaint, they must be supported with factual allegations.” Id. “When

28    there are well-pleaded factual allegations, a court should assume their veracity and then
                                                     2
     Case 2:19-cv-02108-GMN-BNW Document 3 Filed 12/02/20 Page 3 of 11



1     determine whether they plausibly give rise to an entitlement to relief.” Id. “Determining

2     whether a complaint states a plausible claim for relief . . . [is] a context-specific task that

3     requires the reviewing court to draw on its judicial experience and common sense.” Id.

4              Finally, all or part of a complaint filed by an incarcerated person may be dismissed

5     sua sponte if that person’s claims lack an arguable basis either in law or in fact. This

6     includes claims based on legal conclusions that are untenable (e.g., claims against

7     defendants who are immune from suit or claims of infringement of a legal interest which

8     clearly does not exist), as well as claims based on fanciful factual allegations (e.g.,

9     fantastic or delusional scenarios). See Neitzke v. Williams, 490 U.S. 319, 327–28 (1989);

10    see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).

11    II.      SCREENING OF COMPLAINT

12             In the complaint, Plaintiff sues multiple defendants for events that took place while

13    Plaintiff was incarcerated at Southern Desert Correctional Center (“SDCC”). (ECF No. 1-

14    1 at 1.) Plaintiff sues Defendants Jerry Howell, Arias, Kelly, and J. Ybarra. (Id. at 2-3.)

15    Plaintiff alleges one count and seeks monetary relief. (Id. at 4-17.)

16             The complaint alleges the following: On June 29, 2019, Plaintiff went to the

17    culinary for work. (Id. at 6.) Arias conducted a strip search of Plaintiff, requiring him to

18    remove his clothing, lift his penis and testicles, and spread his buttocks to permit a visual

19    inspection. (Id.) Kelly informed the inmates that the strip search was in response to an

20    inmate filing a PREA complaint. 1 (Id. at 7.) Kelly stated that the inmates could thank the

21    “guy with the bald head and blue hat” for that strip search and that correctional officers

22    would conduct daily strip searches as a result of the PREA complaint. (Id.) Ybarra,

23    agreed with Kelly, saying “yea, he’s from Oakland California, [and] he did this to you.”

24    (Id.) Howell was notified of Arias’s improper strip search, but he did nothing to discipline

25    or control Arias. (Id.)

26             Plaintiff was traumatized by the strip search because he was raped by his uncle

27    when he was 11 years old.         (Id. at 8.) Plaintiff sought psychological and physical

28
      1   The Court assumes that PREA refers to the Prison Rape Elimination Act of 2003.
                                                  3
     Case 2:19-cv-02108-GMN-BNW Document 3 Filed 12/02/20 Page 4 of 11



1     treatment for the trauma of the strip search, and in September 2019, Plaintiff saw Dr.

2     Depry. (Id. at 9.) Dr. Depry diagnosed Plaintiff with post-traumatic stress disorder. (Id.)

3     The stress has caused Plaintiff to suffer from a variety of symptoms, including migraines,

4     dizziness, fatigue, chest pain, breaking difficulties, and stomach and digestive issues.

5     (Id.) Based on these allegations, Plaintiff claims that the Defendants conducted an

6     unreasonable search in violation of his Fourth Amendment rights. 2 (Id. at 6.)

7            Although both convicted prisoners and pretrial detainees retain some Fourth

8     Amendment rights upon commitment to a corrections facility, the Fourth Amendment only

9     prohibits unreasonable searches. Bell v. Wolfish, 441 U.S. 520, 558 (1979). “The test of

10    reasonableness under the Fourth Amendment is not capable of precise definition or

11    mechanical application.” Id. at 559. In each case, a court must (1) balance the need for

12    the particular search against the invasion of personal rights that the search entails; (2)

13    consider the scope of the particular intrusion; (3) consider the manner in which the search

14    is conducted; (4) consider the justification for initiating the search, and (5) consider the

15    place in which the search is conducted. Id. Courts also consider the existence of a “valid,

16    rational connection between the prison regulation and the legitimate governmental

17    interest put forward to justify it”; “the impact accommodation of the asserted constitutional

18    right will have on guards and other inmates, and on the allocation of prison resources

19    generally”; and “the existence of obvious, easy alternatives” as evidence that the

20    regulation “is an ‘exaggerated response’ to prison concerns.” Bull v. City & Cty. of San

21    Francisco, 595 F.3d 964, 973 (9th Cir. 2010) (citing Turner v. Safley, 482 U.S. 78, 89-91

22    (1987)).

23           Generally, strip searches do not violate the Fourth Amendment rights of prisoners.

24    See Michenfelder v. Sumner, 860 F.2d 328, 332-33 (9th Cir. 1988). However, strip

25
      2 Plaintiff also states that the Defendants violated the Eighth Amendment when listing his
26    causes of action. (ECF No. 1-1 at 6.) But Plaintiff does not explain the basis of his claim
      under the Eighth Amendment, and throughout the body of the complaint, he only refers
27
      to violations of the Fourth Amendment. (Id. at 6-12.) As such, it appears that Plaintiff is
28    only bringing a Fourth Amendment claim, and the Court dismisses any Eighth
      Amendment claim without prejudice.
                                                     4
     Case 2:19-cv-02108-GMN-BNW Document 3 Filed 12/02/20 Page 5 of 11



1     searches that are “excessive, vindictive, harassing, or unrelated to any legitimate

2     penological interest” may be unconstitutional. Id. at 332.

3            The Court finds that Plaintiff states a colorable claim under the Fourth Amendment.

4     The Court liberally construes the complaint as alleging that Arias conducted a vindictive

5     strip search of Plaintiff and other inmates in retaliation for another inmate filing a PREA

6     complaint. The strip search was not related to any legitimate penological interest and

7     was only conducted to punish Plaintiff and other inmates for the PREA complaint. Kelly

8     and Ybarra were both present while Arias was conducting the strip search, and they

9     informed the inmates that the strip search was in retaliation for the PREA complaint.

10    Although they knew that the strip search was improper, they did nothing to stop Arias

11    from conducting the improper strip search. These allegations are sufficient to state a

12    colorable claim on screening. This claim will proceed against Defendants Arias, Kelly,

13    and Ybarra.

14           The Court finds that Plaintiff fails to state a colorable claim against Defendant

15    Howell. Plaintiff alleges that Howell failed to discipline Arias after being informed of the

16    improper strip search. A defendant is liable under 42 U.S.C. § 1983 “only upon a showing

17    of personal participation by the defendant.” Taylor v. List, 880 F.2d 1040, 1045 (9th Cir.

18    1989). “A supervisor is only liable for constitutional violations of his subordinates if the

19    supervisor participated in or directed the violations, or knew of the violations and failed to

20    act to prevent them. There is no respondeat superior liability under [§]1983.” Id.; see also

21    Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009) (holding that “[b]ecause vicarious liability is

22    inapplicable to Bivens and § 1983 suits, a plaintiff must plead that each Government-

23    official defendant, through the official’s own individual actions, has violated the

24    Constitution”).

25           Based on the allegations in the complaint, Howell did not know about the improper

26    strip search until after it occurred. As such, Howell could not have prevented the improper

27    strip search. Howell’s failure to punish Arias after the strip search does not make him

28    liable for a strip search that he was not aware of. As such, the complaint does not state
                                                    5
     Case 2:19-cv-02108-GMN-BNW Document 3 Filed 12/02/20 Page 6 of 11



1     a colorable claim against Howell, and the Court dismisses Howell from this action without

2     prejudice.

3     III.   MOTION FOR APPOINTMENT OF COUNSEL

4            Plaintiff has filed a motion for appointment of counsel. (ECF No. 1-3.) A litigant

5     does not have a constitutional right to appointed counsel in 42 U.S.C. § 1983 civil rights

6     claims. Storseth v. Spellman, 654 F.2d 1349, 1353 (9th Cir. 1981). Pursuant to 28 U.S.C.

7     § 1915(e)(1), “[t]he court may request an attorney to represent any person unable to

8     afford counsel.” However, the court will appoint counsel for indigent civil litigants only in

9     “exceptional circumstances.” Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (§ 1983

10    action). “When determining whether ‘exceptional circumstances’ exist, a court must

11    consider ‘the likelihood of success on the merits as well as the ability of the petitioner to

12    articulate his claims pro se in light of the complexity of the legal issues involved.” Id.

13    “Neither of these considerations is dispositive and instead must be viewed together.” Id.

14    In the instant case, the Court does not find exceptional circumstances that warrant the

15    appointment of counsel. The Court denies the motion for appointment of counsel without

16    prejudice.

17    IV.    CONCLUSION

18           For the foregoing reasons, it is ordered that a decision on the application to

19    proceed in forma pauperis (ECF No. 1) is deferred.

20           It is further ordered that the Clerk of the Court file Plaintiff’s complaint (ECF No. 1-

21    1) and send Plaintiff a courtesy copy of the complaint.

22           It is further ordered that Plaintiff’s claim of an unreasonable search under the

23    Fourth Amendment will proceed against Defendants Arias, Kelly, and Ybarra.

24           It is further ordered that Plaintiff’s Eighth Amendment claim is dismissed without

25    prejudice.

26           It is further ordered that Defendant Howell is dismissed from the entirety of the

27    case without prejudice.

28           It is further ordered that Plaintiff’s motion for appointment of counsel (ECF No. 1-

                                                    6
     Case 2:19-cv-02108-GMN-BNW Document 3 Filed 12/02/20 Page 7 of 11



1     3) is denied without prejudice.

2               It is further ordered that, given the nature of the claim(s) that the Court has

3     permitted to proceed, this action is stayed for 90 days to allow Plaintiff and Defendant(s)

4     an opportunity to settle their dispute before the $350.00 filing fee is paid, an answer is

5     filed, or the discovery process begins. During this 90-day stay period and until the Court

6     lifts the stay, no other pleadings or papers may be filed in this case, and the parties may

7     not engage in any discovery, nor are the parties required to respond to any paper filed in

8     violation of the stay unless specifically ordered by the court to do so. The Court will refer

9     this case to the Court’s Inmate Early Mediation Program, and the Court will enter a

10    subsequent order. Regardless, on or before 90 days from the date this order is entered,

11    the Office of the Attorney General must file the report form attached to this order regarding

12    the results of the 90-day stay, even if a stipulation for dismissal is entered prior to the end

13    of the 90-day stay. If the parties proceed with this action, the Court will then issue an

14    order setting a date for Defendants to file an answer or other response. Following the

15    filing of an answer, the Court will issue a scheduling order setting discovery and

16    dispositive motion deadlines.

17              It is further ordered that “settlement” may or may not include payment of money

18    damages. It also may or may not include an agreement to resolve Plaintiff’s issues

19    differently. A compromise agreement is one in which neither party is completely satisfied

20    with the result, but both have given something up and both have obtained something in

21    return.

22              It is further ordered that if the case does not settle, Plaintiff will be required to pay

23    the full $350.00 filing fee. This fee cannot be waived. If Plaintiff is allowed to proceed in

24    forma pauperis, the fee will be paid in installments from his prison trust account. See 28

25    U.S.C. § 1915(b). If Plaintiff is not allowed to proceed in forma pauperis, the $350.00 will

26    be due immediately.

27              It is further ordered that if any party seeks to have this case excluded from the

28    inmate mediation program, that party must file a “motion to exclude case from mediation”
                                                        7
     Case 2:19-cv-02108-GMN-BNW Document 3 Filed 12/02/20 Page 8 of 11



1     on or before 21 days from the date of this order. The responding party will have seven

2     days to file a response. No reply may be filed. Thereafter, the Court will issue an order,

3     set the matter for hearing, or both.

4            The Clerk of Court is directed to electronically serve a copy of this order, and a

5     copy of Plaintiff’s Complaint, on the Office of the Attorney General of the State of Nevada,

6     by adding the Attorney General of the State of Nevada to the docket sheet. This does not

7     indicate acceptance of service.

8            It is further ordered that the Attorney General’s Office must advise the Court within

9     21 days of the date of the entry of this order whether it will enter a limited notice of

10    appearance on behalf of Defendants for the purpose of settlement. No defenses or

11    objections, including lack of service, will be waived as a result of the filing of the limited

12    notice of appearance.

13
                         2
             DATED THIS ___day of December 2020.
14

15
                                                        Gloria M. Navarro, Judge
16                                                      United States District Court
17

18

19

20

21

22

23

24

25

26

27

28
                                                    8
     Case 2:19-cv-02108-GMN-BNW Document 3 Filed 12/02/20 Page 9 of 11



1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5
       EVAN EUGENE MOORE,                                  Case No. 2:19-cv-02108-GMN-BNW
6
                                            Plaintiff,    REPORT OF ATTORNEY GENERAL
7                                                          RE: RESULTS OF 90-DAY STAY
             v.
8
       JERRY HOWELL, et al.,
9
                                        Defendants.
10
      NOTE: ONLY THE OFFICE OF THE ATTORNEY GENERAL WILL FILE THIS FORM.
11    THE INMATE PLAINTIFF MAY NOT FILE THIS FORM.

12           On ________________ [the date of the issuance of the screening order], the Court
13    issued its screening order stating that it had conducted its screening pursuant to 28 U.S.C.
14    § 1915A, and that certain specified claims in this case would proceed. The Court ordered
15    the Office of the Attorney General of the State of Nevada to file a report 90 days after the
16    date of the entry of the Court’s screening order to indicate the status of the case at the
17    end of the 90-day stay. By filing this form, the Office of the Attorney General hereby
18    complies.
19    ///
20    ///
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///
                                                    9
     Case 2:19-cv-02108-GMN-BNW Document 3 Filed 12/02/20 Page 10 of 11



1                                           REPORT FORM
      [Identify which of the following two situations (identified in bold type) describes the case,
2     and follow the instructions corresponding to the proper statement.]

3     Situation One: Mediated Case: The case was assigned to mediation by a court-
      appointed mediator during the 90-day stay. [If this statement is accurate, check ONE
4     of the six statements below and fill in any additional information as required, then proceed
      to the signature block.]
5
             ____ A mediation session with a court-appointed mediator was held on
6            _______________ [enter date], and as of this date, the parties have reached a
             settlement (even if paperwork to memorialize the settlement remains to be
7            completed). (If this box is checked, the parties are on notice that they must
             SEPARATELY file either a contemporaneous stipulation of dismissal or a motion
8            requesting that the Court continue the stay in the case until a specified date upon
             which they will file a stipulation of dismissal.)
9
             ____ A mediation session with a court-appointed mediator was held on
10           ________________ [enter date], and as of this date, the parties have not reached
             a settlement. The Office of the Attorney General therefore informs the Court of its
11           intent to proceed with this action.

12           ____ No mediation session with a court-appointed mediator was held during the
             90-day stay, but the parties have nevertheless settled the case. (If this box is
13           checked, the parties are on notice that they must SEPARATELY file a
             contemporaneous stipulation of dismissal or a motion requesting that the Court
14           continue the stay in this case until a specified date upon which they will file a
             stipulation of dismissal.)
15
             ____ No mediation session with a court-appointed mediator was held during the
16           90-day stay, but one is currently scheduled for ________________ [enter date].

17           ____ No mediation session with a court-appointed mediator was held during the
             90-day stay, and as of this date, no date certain has been scheduled for such a
18           session.

19           ____ None of the above five statements describes the status of this case.
             Contemporaneously with the filing of this report, the Office of the Attorney General
20           of the State of Nevada is filing a separate document detailing the status of this
             case.
21
                                                *****
22
      Situation Two: Informal Settlement Discussions Case: The case was NOT assigned
23    to mediation with a court-appointed mediator during the 90-day stay; rather, the
      parties were encouraged to engage in informal settlement negotiations. [If this
24    statement is accurate, check ONE of the four statements below and fill in any additional
      information as required, then proceed to the signature block.]
25
             ____ The parties engaged in settlement discussions and as of this date, the
26           parties have reached a settlement (even if the paperwork to memorialize the
             settlement remains to be completed). (If this box is checked, the parties are on
27           notice that they must SEPARATELY file either a contemporaneous stipulation of
             dismissal or a motion requesting that the Court continue the stay in this case until
28           a specified date upon which they will file a stipulation of dismissal.)
                                                   10
     Case 2:19-cv-02108-GMN-BNW Document 3 Filed 12/02/20 Page 11 of 11



1
            ____ The parties engaged in settlement discussions and as of this date, the
2           parties have not reached a settlement. The Office of the Attorney General therefore
            informs the Court of its intent to proceed with this action.
3
            ____ The parties have not engaged in settlement discussions and as of this date,
4           the parties have not reached a settlement. The Office of the Attorney General
            therefore informs the Court of its intent to proceed with this action.
5
            ____ None of the above three statements fully describes the status of this case.
6           Contemporaneously with the filing of this report, the Office of the Attorney General
            of the State of Nevada is filing a separate document detailing the status of this
7           case.

8     Submitted this _______ day of __________________, ______ by:

9
      Attorney Name: _______________________                _________________________
10                           Print                                  Signature

11
      Address:    ______________________                    Phone:
12                                                          ___________________________
13                ______________________
                                                            Email:
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 11
